DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Non-Final Office Action is in response to amendment filed on 05/02/2022.
	Claims 1, 6, 11, and 16, have been amended. Claims 8-9 and 18-19 have been/remained canceled. Claims 1-7, 10-17 and 20 remain pending in the application. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.





Response to Amendment

The amendment filed 05/02/2022 has been entered. 	Claims 1, 6, 11, and 16, have been amended. Claims 8-9 and 18-19 have been/remained canceled. Claims 1-7, 10-17 and 20 remain pending in the application. 



Response to Arguments


 	Regarding Applicant’s arguments, on page 6-13 of the remark filed on 05/02/2022, on the limitations of independent claim 11: “an evaluating device communicatively connected to a plurality of remote devices, the evaluating device designed and configured to receive at least a communication identifying a remote device,.”, 
	The limitations of dependent claim 12: “the evaluating device is further configured to determine the at least a temporal attribute of the at least a communication by determining the at least a temporal attribute as a function of the at least a secure timestamp.”
	The limitations of dependent claim 13: “wherein the evaluating device is configured to determine the at least a temporal attribute of the at least a communication by determining a degree of recency of the at least a communication”, arguments are not persuasive. 
Applicant argues on pages 6-8 of the remarks filed on 05/02/2022 that the applicant respectfully disagrees with the claim interpretation of the limitation evaluating device. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. The MPEP 2181 Section I label (B) states  “the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and”, furthermore as the claims are presently written evaluating device further configured can be broadly and reasonably interpreted as a multitude of entities but does not limit the evaluating device to a hardware component. By using the phrase evaluating device linked with the phrase configured to the claim limitation is invoking 112f. Examiner understand the applicants perspective of one of ordinary skill in the art to correspond an evaluating device with a computing device, however the 3-prong analysis of 112f Claim Interpretation states  “(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function”. Therefore the recited limitation in claims 11-13 recite “device” and point to the list of non-structural generic placeholders in the MPEP.
The MPEP 2181 further states “(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; Therefore the recited limitation in claims 11-13 recite limitations such as “receive”, “determine”, “assign” in claim 11, etc. with the linking phrase of “configured to” and 
The MPEP 2181 concludes the 3-prong analysis by stating “(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function” Therefore reciting in claims 11-13 are not modified by sufficient structure, material, or acts for performing the claimed function, e.g., “evaluating” does not impart structure. Examiner suggest amending the claims to illustrate that the evaluating device is indeed hardware as well as remove the generic placeholder recitation of the claims to avoid the 112f claim interpretation. Therefore the claim interpretation is maintained.


However, the newly added limitation of independent claims 1 and 11:  “the assigning of the first confidence level comprising receiving a consensus evaluation of the first confidence level from a network of remote devices.”, arguments are persuasive. 
Therefore, the 35 U.S.C. 103 rejection Sheller et al. (U.S Pub. No. 20140366111) and Bull et al. (U.S Pub. No. 20170178093, hereinafter referred to as “Bull”) in further view of Dolev et al. (U.S Pub. No. 20150052352), has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Chari et al. (U.S Pub. No. 20200036515), in conjunction with Sheller et al. (U.S Pub. No. 20140366111), Bull et al. (U.S Pub. No. 20170178093, hereinafter referred to as “Bull”) and Dolev et al. (U.S Pub. No. 20150052352). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Pages 6-13, regarding allowance of the application. Examiner asserts that claims 1-7, 10-17, and 20 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Sheller - Bull– Dolev- Chari  teach the aforementioned limitations of independent claims 1 and 11 rendering the claim limitations obvious before the effective date of the claimed invention.



Claim Objections

Claims 6 and 16 are objected to because of the following informalities:

	In regards to Claim 6 lines 3-4 and Claim 16, the applicant recites the limitation “wherein determining the regularity of generation of communications is includes” should be re-written as “wherein determining the regularity of generation of communications includes” as “is includes” is a grammatically incorrect sentence. Appropriate correction is required.




Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an evaluating device [..] configured to”, in claims 11 
“the evaluating device is further configured to”, in claim12
“the evaluating device is configured to”, in claim 13 (see MPEP 2181 I A)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is the examiner’s interpretation and suggestions for portions of the claims:
It should be noted that independent claim 11 and dependent claims 12-13 refer to “the evaluating device [..] configured to”. It becomes difficult as an Examiner to clearly understand the definition and meaning of these limitations as the phrase “the evaluating device” is a generic placeholder and term. The Specification state on Par. (0026) “valuating device 104 may include any computing device as described in this disclosure, including without limitation a microcontroller, microprocessor, digital signal processor (DSP) and/or system on a chip (SoC), or a Graphic Processing Unit (GPU) as described in this disclosure. Evaluating device 104 may include, be included in, and/or communicate with a mobile device such as a mobile telephone or smartphone. Evaluating device 104may include a single computing device operating independently, or may include two or more computing device operating in concert, in parallel, sequentially or the like; two or more computing devices may be included together in a single computing device or in two or more computing devices. Evaluating device 104 may interface with one or more additional devices as described below in further detail via a network interface device. Network interface device may be utilized for connecting an evaluating device 104 to one or more of a variety of networks,”. Therefore, the specification includes sufficient structure for the " evaluating device”. 


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 11-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as “Sheller”) and Bull et al. (U.S Pub. No. 20170178093, hereinafter referred to as “Bull”) and Dolev et al. (U.S Pub. No. 20150052352, hereinafter referred to as “Dolev”) in further view of Chari et al. (U.S Pub. No. 20200036515, hereinafter referred to as “Chari”)




Regarding Independent Claim 1 (Currently Amended), Sheller teaches a method of assigning a confidence level to a remote device as a function of temporal attributes, the method comprising: (Par. (0024) “CACM 108 may then be configured to determine the confidence score, as described herein and to provide the confidence score to the remote communication partner 106a. The remote communication partner 106a may then be configured to monitor the confidence score and to end the session if the confidence score goes below a remote communication partner session close threshold.”; assign a confidence level to a remote device (provide a confidence score to a remote communication partner)), (Par. (0054) “The ACSM 130 is configured to determine the confidence score as a function of time for a duration of a session. The initial confidence score corresponds to the start of the session. Since the initial confidence score is determined in response to an initial authentication, the initial confidence score may typically be a maximum for the session”; confidence level (confidence score) as a function of temporal attributes (as a function of time))(Examiner notes: in the instant application on Par. (0120) the specifications state that a temporal attribute includes a relative or absolute time, date, timestamp etc., therefore it will be broadly and reasonably interpreted as such))
receiving, at an evaluating device, at least a communication identifying a remote device; (Figure 1 labels 106a, 102; evaluating device (102) receiving communication from first remote device (106a)), (Par. (0024) “For example, when a communication session is established between user device 102 and, e.g., remote communication partner 106a via network 104, user device 102 may be configured to attest to the remote communication partner 106a”; communication between evaluating device (102) and first remote device (106a) as its being identified (attested). (Par. (0017) “Communication circuitry 152 is configured to communicate, wired and/or wirelessly, with user device 102”; first remote device (communication circuitry in remote device) sends communication to evaluating device (user device)), (Par. (0046) “user devices including computing devices, physical environment, information captured from computing device sensors (or inferences drawn from that information), preferences, patterns of behavior, and/or any other information useful in identifying a specific user or predicting an activity of the specific user (collectively "context information").”; identifying a remote device (identifying a specific user))
determining, by the evaluating device, at least a temporal attribute of the at least a communication; and (Figure 1 labels 102 and 130; evaluating device (user device 102) with ACSM 130)), (Par. (0051) “ACSM parameters may include parameters relating an initial authentication method and an initial confidence score, parameters associated with adjusting the confidence score 134 based, at least in part, on the expectations of user presence over time, e.g., if presence data is not available, parameters associated with adjusting confidence score based, at least in part, on presence data, durations of time intervals between updates, parameters associated with adjusting the confidence score 134 based, at least in part, on context information available”; ACSM corresponding to temporal attribute (presence over time, durations of time intervals)), (Par. (0054-0055) “   The ACSM 130 is configured to determine the confidence score as a function of time for a duration of a session. The initial confidence score corresponds to the start of the session [..] The confidence score may be determined at regular and/or non-regular intervals. For example, Watchdog (i.e., safety-net) type updates may occur at generally regular time interval, based, at least in part,”; determining (determine) by the evaluating device (ACSM of the user device) a temporal attribute (function of time) of at least a communication (session))
assigning, by the evaluating device, a first confidence level to the remote device as a function of the at least a temporal attribute. (Par. (0024) “CACM 108 may then be configured to determine the confidence score, as described herein and to provide the confidence score to the remote communication partner 106a.”; confidence level (score assigned (provided) to first remote device (remote communication partner), (Par. (0054) “the confidence score as a function of time for a duration of a session. The initial confidence score corresponds to the start of the session. Since the initial confidence score is determined in response to an initial authentication, the initial confidence score may typically be a maximum for the session”; confidence level as a function of at least a temporal attribute (confidence score as a function of time)).
wherein assigning the first confidence level further comprises: (Par. (0024) “CACM 108 may then be configured to determine the confidence score, as described herein and to provide the confidence score to the remote communication partner 106a.”; assigning the first confidence level (providing the confidence score))
comparing the at least a temporal attribute to the threshold; and ((Par. (0054) “to determine the confidence score as a function of time for a duration of a session. The initial confidence score corresponds to the start of the session.”; temporal attribute (function of time) corresponding to confidence score)), (Par. (0063) “confidence score associated with the factor, confidence requirements (e.g., current confidence score and its relationship to any confidence score thresholds), user interaction requirements (e.g., whether user participation is required) and/or success rate of factors (e.g., based on context and/or historical data).”; comparing temporal attribute to a threshold (current confidence score with time and its relationship to any confidence score threshold)), (Par. (0057) “that a user is more likely to be using the user device soon after initial authentication as compared to a time relatively more distant from the initial authentication.”; comparing temporal attribute ( compared to a time)), (Par. (0024) “CACM 108 may then be configured to determine the confidence score, as described herein and to provide the confidence score to the remote communication partner 106a.”; confidence level (score assigned (provided) to first remote device (remote communication partner), (Par. (0071-0073) “Selecting active factors may be avoided for confidence scores above the confidence score power threshold. Since confidence scores above the confidence score power threshold are relatively high indicating relatively high confidence that the specific (i.e., authenticated) user is present, user participation may be avoided. User experience may thus be enhanced. [..] for confidence scores below the confidence score power threshold, the presence data (e.g., sensor) low power constraint may be relaxed and factors that may consume more than low power but are configured to relatively more significantly impact the confidence score may be selected [..] the confidence score power threshold and the end session threshold. The active factor threshold is configured to delineate confidence scores high enough to avoid requesting user participation and confidence scores where user participation may be warranted to avoid session closure. For confidence scores below the active factor threshold,”; comparing temporal attribute (confidence score corresponding to time) to a threshold(confidence scores above threshold and confidence score below the threshold being compared in regards to the session ))
assigning the first confidence level to the remote device as a function of the comparison. ((Par. (0057) “A confidence score based on an expectation of specific user presence may be configured to decay from its initial value until the specific user re-authenticates. A rate of decay (i.e., slope of confidence score waveform) may depend on a magnitude of a time interval between the initial authentication and a current time [..] as compared to a time relatively more distant from the initial authentication.”; first confidence level as a function of the comparison ( confidence score corresponding to the comparison of time (compared to a time)), (Par. (0024) “CACM 108 may then be configured to determine the confidence score, as described herein and to provide the confidence score to the remote communication partner 106a.”; confidence level (score assigned (provided) to remote device (remote communication partner)), (Par. (0059-0060) “to determine the confidence score as a function of time for the duration of the session, beginning with the initial authentication. In the absence of presence data, the ACSM 130 may maintain this confidence score waveform for the duration of the session based on the expectation of specific user presence [..] to receive one or more confidence values from PSDM 132 and to adjust the current confidence score and/or one or more characteristics of the confidence score waveform based, at least in part, on the confidence value(s). For example, if the PSDM 132 selects an active factor, e.g., an active sensor, and the specific user successfully re-authenticates, the confidence value may correspond to a step increase in the confidence score.”; assigning a first confidence score (confidence scores corresponding to time that is compared is received)) 
However Sheller does not explicitly teach identifying a communication type, of a plurality of communication types, of the at least a communication, as a function of at least a secure proof produced by a physically unclonable function of the remote device; determining a threshold as a function of the communication type; the assigning of the first confidence level comprising receiving a consensus evaluation of the first confidence level from a network of remote devices.
Wherein Bull teaches identifying a communication type, of a plurality of communication types, of the at least a communication,…….. ((Par. (0658) “The management information technology infrastructure can apply one or more rules to each type of transaction to determine an event. As the types of transactions and rules increase in number and complexity, the types and events can also increase in number and complexity, thereby consuming an increasing amount of resources of the information technology infrastructure”; identifying a communication type of a plurality of communication types (determine each type of transactions))
determining a threshold as a function of the communication type; ((Par. (00673) “transaction and event data to generate a baseline model. The baseline model can indicate a baseline threshold, for example, a number of card denials for a type of transaction during a time interval. The forecast engine 1712 can monitor transactions occurring in real-time, or transaction data received via communications interface 1710. The forecast engine 1712 can generate a metric for the transactions and compare the metric with the baseline threshold of the trend model. If the metric meets or exceeds the baseline threshold,”; communication type (transaction) corresponding to baseline trend/threshold)), (Par. (0699) “can determine a dynamic threshold as a function of a baseline trend. For example, the threshold can be a function of a statistical value of the baseline trend, such as a standard deviation, variance, percentage, or logarithm or exponential function”; determining (determine) the threshold as a function) of the communication type (baseline trend corresponding to transaction)))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bull within the teachings of Sheller to include identifying a communication type of a plurality of communication types and determining a threshold as a function of the communication type because of the analogous concept of a plurality of remote communications and verifying the integrity of the message in exchange. Bull includes a process of identifying a communication type in a plurality of communications and determining a threshold as a function. This is important because it allows user devices in network communication to detect the accurate type of communication to the valid an authorized entity in the exchange. This proves important whether it is financial transactions conducted on a website or confidential/ personal information exchanged on a platform service. By implementing a detection or determination of a threshold the user device can base trustworthiness or high/ low confidence on the level of the threshold in communication. This leads to prevention of false information or fake advertisements, possible identity theft or hacking that continues to disrupt and discourage the web browsing experience or users and in return promotes free flowing activity on the web without concern of the integrity or credibility of the communication.  
However Sheller and Bull do not explicitly teach as a function of at least a secure proof produced by a physically unclonable function of the remote device; the assigning of the first confidence level comprising receiving a consensus evaluation of the first confidence level from a network of remote devices.
Wherein Dolev teaches as a function of at least a secure proof produced by a physically unclonable function of the remote device; (Par. (0311) “warning messages do not possess an authentication factor as to verify the source of warning message and react accordingly. [..] the use of optical PUF devices in order to generate the challenge and the corresponding response at sender and receiver”; identifying a communication type as a function of a secure proof produced by a physically unclonable function (warning messages are verified using the PUF corresponding to generating a challenge)), (Par. (0138) “an instant warning message from a vehicle in front requires an instant authentication before the receiving vehicle reacts according to that warning message.”; communication type (warning message)), (Par. (0166) “ an authentication message. The authentication message from sender, i.e., m .sub.1 is received and processed as per the associated security model. Receiver verifies the binding between certificate Cert.sub.S and the message m.sub.1 followed by the binding between certified static attributes and the physical location of the vehicle. Now, the message m.sub.1 is recovered and used to compute the session key at receiver.”; plurality of communication types (authentication message)), (Par. (0318-0319) “The Physically Unclonable functions (PUF) [..] as the challenge-response pairing is one-to-one correspondent and that the adversary cannot guess or derive the response bits ahead of time, through any means, except that the challenge bits are actually processed on an authentic PUF device. [..]  adversary cannot forward the messages on behalf of another sender, i.e., without being detected.”; PUF device identifies or detects messages/type of messages)), (Par. (0376) “that producing [..] for the paired challenge c.sub.t is impossible, [..] using the corresponding PUF device PUF.sub.A”; secure proof produced by a physically unclonable function ( producing a challenge by the PUF)), (Par. (0371) “the PUF device PUF.sub.A. [..] coins a pseudorandom set of challenges, i.e., (c.sub.1, c.sub.2, . . . , c.sub.t, . . . , c.sub.n) where c.sub.t is for each time interval t until the next registration period such as c.sub.t=Hash(timestamp.sub.t). Therefore, the cardinality is assumed to be of the order of per second interval for the period of registration. Furthermore, during the registration phase of a vehicle A, authority R processes every c.sub.t in the set of challenges with the configured PUF.sub.A device. In order to obtain the direct optical speckle interference response from PUF device for every challenge c.sub.t within the set.”; secure proof produced by a physically unclonable function (PUF device corresponding to a set of challenges)) ,(Par. (0040) “mutually authenticate two individual wireless devices driven by single user.”; of the remote device (wireless devices of vehicle)) (Examiner notes: In the instant application the specification on Par. (0015) states that the secure proof may include a challenge to produce a response indicating a secret. Therefore it will be broadly and reasonably interpreted that secure proof is corresponding to a challenge that is produced by the physically unclonable function. Examiner suggest amending the claims by further defining what the secure proof represents for clarity in scope of the claim.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dolev within the teachings of Sheller and Bull to include a secure proof produced by a physically unclonable function of the remote device because of the analogous concept of verification of wireless or remote devices in a system. Dolev includes a process in which a PUF produces a secure proof of a remote, external or wireless device. This is important because by implementing a physically unclonable function to create a secure proof it further enhances the protection of remotes devices in a system by safeguarding anonymity and privacy of users. By using the PUF to produce the secure proof, secrets, passwords, token, or confidential information would be difficult to reconstruct or put together by malicious users and the whole secret of the secure proof would not be susceptible to risk. By not revealing the secure proof and implementing a challenge and response pair associated with its users are given the opportunity and freedom to browse webpages, interact with various sites and platforms and not be concerned of forged identity or compromise because the likelihood of the secure proof being modified lessens with the use of the unpredictable nature of the PUF and in return maintains the integrity of the system as a whole.
However Sheller, Bull and Dolev do not explicitly teach the assigning of the first confidence level comprising receiving a consensus evaluation of the first confidence level from a network of remote devices.
Wherein Chari teaches the assigning of the first confidence level comprising receiving a consensus evaluation of the first confidence level from a network of remote devices. (Par. (0074) “the consumers 806 assign confidence scores to the identity/attribute (i.e., based on how accurate the confidence score of the identity/attribute turned out to be), and conveys these confidence scores to other related identities 808. For example, if a consumer assigns a high confidence score to an identity/attribute for entity A, and entity B is related to entity A (e.g., entity B is a business partner of entity A),”; the assigning of the first confidence level (assign confidence scores)), (Par. (0101) “the blockchain 1300 (analogous to blockchain 1200 shown in FIG. 12) work together to generate a consolidated/consensus confidence score for the identity/attribute. If a consensus is not met, then that confidence score is not accepted by the system. That is, assume that confidence score for an identity/attribute is generated by confidence scoring peer 1 (1302), confidence scoring peer 2 (1304), and confidence scoring peer 3 (1306)”; receiving a consensus evaluation of the first confidence level (if a consensus is not met [..] confidence score is not accepted)), (Par. (0107) “the confidence value for attribute that is confirmed by a consensus of the nodes/peers/computers 1401-1406 is deemed to be accurate, and the attribute/identity is provided to requesting consumers.”; receiving a consensus evaluation of the first confidence level from a network of remote devices (nodes, peers, computers confirm a consensus associated with confidence value)), (Par. (0026) “the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario and in one or more embodiments, the remote computer connected to the user's computer through any type of network,”; remote devices (remote computers))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Chari within the teachings of Sheller, Bull and Dolev to include the assigning of the first confidence level comprising receiving a consensus evaluation of the first confidence level from a network of remote devices. because of the analogous concept of creating confidence levels based on attributes of remote devices in a network. Chari includes a process in which the assigning of a confidence level is based on receiving a consensus evaluation of the confidence level by a network of remote devices. This is significant because by implementing a consensus protocol in which a network of nodes/peers must commit to a consensus associated with the confidence level it leads to higher confidence and credibility of the remote devices in communication because all the participating nodes in the network must come to an agreement based factors of time familiarity etc. This prevents illegitimate confidence levels from being assigned that may lead to falsified, forged or compromised data being communicated throughout the network. By implementing a consensus evaluation nodes in the network are provided with another layer of secure protection from possible harm because of the thorough checking and agreement of each confidence level that is assigned. This maintain the integrity of the system as a whole and promotes free flowing exchange of communication without concerns of confidence level factors. This proves important in financial transaction between remotes devices as well as confidential data. 
	


Regarding Dependent Claim 2 (Original), the combination of Sheller, Bull, Dolev and Chari  teach the method of claim 1, Sheller further teaches the method of claim 1, wherein: the at least a communication further comprises at least a secure timestamp; and (Par. (0055-0057)” The confidence score may be determined at regular and/or non-regular intervals. For example, Watchdog (i.e., safety-net) type updates may occur at generally regular time interval, based, at least in part, on configuration  [..] user re-authenticates. A rate of decay (i.e., slope of confidence score waveform) may depend on a magnitude of a time interval between the initial authentication and a current time and may be generally nonlinear (e.g., may be a polynomial).”; secure timestamp (time intervals corresponding to authentication))
determining the at least a temporal attribute of the at least a communication further comprises determining the at least a temporal attribute as a function of the at least a secure timestamp. (Par. (0083) “For confidence value(s) configured to adjust the slope of the confidence score waveform, e.g., based on human presence data, the magnitude(s) of the confidence value(s) may be based, at least in part, on a time duration since the last authentication. For example, relatively longer time intervals may correspond to relatively smaller confidence values. Parameters associated with the relationships between characteristics of the presence data and the time intervals to the confidence value determinations may be included in the CACM data 136”; determining a temporal attribute (determination of time corresponding to confidence score/values) of at least a secure timestamp(time intervals)), (Par. (0054) “the confidence score as a function of time for a duration of a session. The initial confidence score corresponds to the start of the session. Since the initial confidence score is determined in response to an initial authentication, the initial confidence score may typically be a maximum for the session.”; temporal attribute as a function (function of time)


Regarding Dependent Claim 3 (Original), the combination of Sheller, Bull, Dolev and Chari  teach the method of claim 1, Sheller further teaches the method of claim 1, wherein determining the at least a temporal attribute of the at least a communication further comprises determining a degree of recency of the at least a communication. (Par. (0057) “confidence score based on an expectation of specific user presence may be configured to decay from its initial value until the specific user re-authenticates. A rate of decay (i.e., slope of confidence score waveform) may depend on a magnitude of a time interval between the initial authentication and a current time and may be generally nonlinear (e.g., may be a polynomial). Parameters associated with a confidence score waveform-based expectation of specific user presence may be included in CACM data 136 (e.g., polynomial coefficients). For example, the rate of decay may be relatively smaller relatively near the initial authentication and may increase as time goes on. This variation in decay rate may be based on an assumption that a user is more likely to be using the user device soon after initial authentication as compared to a time relatively more distant from the initial authentication.”; temporal attribute (time intervals) determining a degree of recency (magnitude of time intervals between initial and current time; user using user device soon after initial authentication compared to a time), (Examiner notes: In the instant application on Par. (0092) recency is describe as a threshold of freshness. Therefore it will be broadly and reasonably interpreted that degree of recency is referring a time that is most fresh or closer to the initial authentication or user of the device)

Regarding Independent Claim 11 (Currently Amended), claim 11 is a system claim that recites similar limitation to independent claim 1 and the teachings of Sheller, Bull. Dolev and Chari  address all the limitations discussed in claim 1 and are thereby rejected under the same grounds. 

Regarding Dependent Claim 12 (Original), claim 12 is a system claim that recites similar limitation to dependent claim 2 and the teachings of Sheller, Bull, Dolev and Chari  address all the limitations discussed in claim 2 and are thereby rejected under the same grounds. 

Regarding Dependent Claim 13 (Original), claim 13 is a system claim that recites similar limitation to dependent claim 3 and the teachings of Sheller, Bull, and Dolev address all the limitations discussed in claim 3 and are thereby rejected under the same grounds. 

Claims 4 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as “Sheller”) and Bull et al. (U.S Pub. No. 20170178093, hereinafter referred to as “Bull”), Dolev et al. (U.S Pub. No. 20150052352, hereinafter referred to as “Dolev”) and Chari et al. (U.S Pub. No. 20200036515, hereinafter referred to as “Chari”) in further view of Bessiere et al. (U.S Pub. No. 20180349371, hereinafter referred to as “Bessiere”)

Regarding Dependent Claim 4 (Original), the combination of Sheller, Bull, Dolev and Chari do not explicitly teach the method of claim 1, wherein: the at least a communication further comprises a plurality of communications; and the at least a temporal attribute further comprises at least an aggregate attribute of the plurality of communications.
Wherein Bessiere teaches the method of claim 1, wherein:  the at least a communication further comprises a plurality of communications; and (Par. (0026) “Communications circuitry 114 may be provided to allow device 100 to communicate with one or more other electronic devices”; communication comprises plurality of communications (communicate with one or more electronic devices))
the at least a temporal attribute further comprises at least an aggregate attribute of the plurality of communications. (Par. (0034) “Captured metadata 315 may include any suitable metadata that may be generated by or associated with characteristics of the capture device that captured the associated media content 310 (e.g., by camera input component 108h and/or any other suitable component(s) of device 100 or by any suitable component(s) of any other suitable media capture device (e.g., server 50)) at the time that such media content is captured. Examples of capture metadata 315 may include, but are not limited to, date and time of media content capture (e.g., based on a clock of device 100), location of media content capture (e.g., based on GPS or any other location service of device 100),”; temporal attribute (time of media content capture)), (Par. (0038) “user metadata 340 and/or other derived metadata 325 for any MCP or collection of MCPs may be analyzed with or without any contextual data in order to associate an MCP with any suitable derived time metadata 332 that may be indicative of one or more time quantifications (e.g., weekday, season, etc.) and/or one or more time event designations (e.g., holiday, Halloween, etc.) and/or the like that may enable the MCP to be grouped with other MCPs”; aggregate attribute ( time corresponding to a combination of time quantifications and time event designations that is part of a group or collection)), (Figure 4 labels 406, 418, 438, 440; temporal attribute comprises at least an aggregate attribute (time corresponding to a combination or group of times (time date 1, time date 2 etc.)), (Par. (0039) “Time metadata may refer to a time that may be associated with one or more media content items (e.g., a timestamp associated with a media content item, a time at which the media content item was captured or otherwise generated, a time at which the media content item was modified, a time at which the media content item was stored, a time at which the media content item was transmitted, a time at which the media content item was received”; temporal attribute (timestamp) comprises aggregate attribute (time at which media modified, time at which media stored etc.))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Bessiere within the teachings of Sheller, Bull, Dolev and Chari to include a plurality of communications in which the temporal attribute comprises an aggregate attribute of the communications because of the analogous concept of temporal attributes or time corresponding to the verification of data. Bessiere includes a plurality of communications and a temporal attribute that includes an aggregated attribute of the plurality of communications. This is significant because by including in the timestamp or time component that is verified an aggregation, combination or group of attributes or values permit based trust system can achieve more effective and efficient verification process by only corresponding the combination of time or timestamps to the accurate data recorded. This in return solves the issue with network communication and stories of identity theft, hacking phishing, and dissemination of false information because the free exchange of the user can be securely protected by the relevance of a set of times associated with the data. This leads to higher credibility and trustworthiness in the system.

Regarding Dependent Claim 14 (Original), claim 14 is a system claim that recites similar limitation to dependent claim 4 and the teachings of Sheller, Bull, Dolev, Chari and Bessiere address all the limitations discussed in claim 4 and are thereby rejected under the same grounds. 


Claims 5 and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as “Sheller”) and Bull et al. (U.S Pub. No. 20170178093, hereinafter referred to as “Bull”), Dolev et al. (U.S Pub. No. 20150052352, hereinafter referred to as “Dolev”), Chari et al. (U.S Pub. No. 20200036515, hereinafter referred to as “Chari”) and Bessiere et al. (U.S Pub. No. 20180349371, hereinafter referred to as “Bessiere”) in further view of Glenn et al. (U.S Pub. No. 20190258804, hereinafter referred to as “Glenn”) 



Regarding Dependent Claim 5 (Original), the combination of Sheller, Bull, Dolev and Chari do not explicitly teach the method of claim 4, wherein the at least an aggregate attribute further comprises a frequency of generation of communications of the plurality of communications.
	Wherein Glenn teaches the method of claim 4, wherein the at least an aggregate attribute further comprises a frequency of generation of communications of the plurality of communications. (Par. (0043-0044) “the traffic flow module 304 may identify statistical information relating to the traffic flow between a pair of workloads 138 such as, for example, a volume of data transferred between the pair of workloads within a particular time period, a frequency of communications between the pair of workloads 138, a duration of communications between the pair of workloads 138, or other statistical information indicative of the extent of the communications. [..] traffic flows meeting a predefined threshold volume of the traffic (e.g., amount of data, frequency, duration, or a combination thereof).”; aggregate attribute (volume of data corresponding to a combination of statistical information such time, duration, frequency) comprises a frequency of generation of communications (statistical information regarding frequency of communications)), (Par. (0033) “The management instructions include the rules controlling communications between different groups of workloads 138 (e.g., specified by their label sets or directly by an identifier of the workload 138) and membership information indicating workloads 138 belonging to each group (e.g., which workloads 138 have certain label sets). For efficiency of distribution, the segmentation server 120 may send different management instructions to different OS”; plurality of communications (communications of different workgroups))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Glenn within the teachings of Sheller, Bull, Dolev, Chari and Bessiere to include aggregate attribute further comprises a frequency of generation of communications of the plurality of communications because of the analogous concept of temporal attributes or time corresponding to the verification of data of multiple remote devices in communication. Glenn includes a process in which the aggregate attribute comprises of a frequency of communication in a plurality of communications. This is significant because it gives the user an indication of trustworthy remote devices by how frequent the usage or communication of data is exchanged. This allows the user to monitor and detect patterns and be able to identify compromised or forged entities from authorized user based on their frequency or consistent exchanges. This proves important for systems in communication with untrusted hardware and in return provide a solution to ensure security to user devices while allowing maximum accessibility and freedom of network communication. This leads to less burdens of the user for logins or other security requirements that discourage usage on site and platforms because trustworthiness and credible can be established based on an attribute identifying consistent behaviors or patterns or the user. The further promotes free flowing web browsing activities unhindered or unimpeded. 

Regarding Dependent Claims 15, claims 15 is a system claims that recite similar limitations to dependent claim 5 and the teachings of Sheller, Bull, Dolev, Chari Bessiere and Glenn address all the limitations discussed in claim 5 and are thereby rejected under the same grounds. 

Claims 6 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as “Sheller”) and Bull et al. (U.S Pub. No. 20170178093, hereinafter referred to as “Bull”), Dolev et al. (U.S Pub. No. 20150052352, hereinafter referred to as “Dolev”), Chari et al. (U.S Pub. No. 20200036515, hereinafter referred to as “Chari”), Bessiere et al. (U.S Pub. No. 20180349371, hereinafter referred to as “Bessiere”) and Glenn et al. (U.S Pub. No. 20190258804, hereinafter referred to as “Glenn”) in further view of Iwanaga et al. (U.S Pub. No. 20170078901, hereinafter referred to as “Iwanaga”)


Regarding Dependent Claim 6 (Currently Amended), the combination of Sheller, Bull, Dolev and Chari do not explicitly teach the method of claim 4, wherein the at least an aggregate attribute further comprises a regularity of generation of communications of the plurality of communications, wherein determining the regularity of generation of communications is includes calculating a standard deviation from a mean interval between temporally adjacent communications.
Wherein Glenn teaches the method of claim 4, wherein the at least an aggregate attribute further comprises a regularity of generation of communications of the plurality of communications. (Par. (0043-0044) “the traffic flow module 304 may identify statistical information relating to the traffic flow between a pair of workloads 138 such as, for example, a volume of data transferred between the pair of workloads within a particular time period, a frequency of communications between the pair of workloads 138, a duration of communications between the pair of workloads 138, or other statistical information indicative of the extent of the communications. [..] traffic flows meeting a predefined threshold volume of the traffic (e.g., amount of data, frequency, duration, or a combination thereof).”; aggregate attribute (volume of data corresponding to a combination of statistical information such time, duration, frequency) comprises a regularity of generation of communications (statistical information regarding frequency at a particular time of communications)), (Par. (0033) “The management instructions include the rules controlling communications between different groups of workloads 138 (e.g., specified by their label sets or directly by an identifier of the workload 138) and membership information indicating workloads 138 belonging to each group (e.g., which workloads 138 have certain label sets). For efficiency of distribution, the segmentation server 120 may send different management instructions to different OS”; plurality of communications (communications of different workgroups))( Examiner notes: Examiner suggest further defining the difference between regularity of generation and frequency of generation above in dependent claim 5. Examiner’s broadest and reasonable interpretation of the phrase “regularity” is similar to the phrase “frequency or frequently”. The specification in Par. (0123) does not differentiate the difference but only states a number representing regularity, therefore it will be broadly and reasonably interpreted that a metric or statistical information regarding the frequency of data will be sufficient to meet the claimed limitation above. Examiner suggest amending the claims to clarify the difference.)
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Glenn within the teachings of Sheller, Bull, Dolev, Chari and Bessiere to include wherein the at least an aggregate attribute further comprises a regularity of generation of communications of the plurality of communications because of the analogous concept of temporal attributes or time corresponding to the verification of data of multiple remote devices in communication. Glenn includes a process in which wherein the at least an aggregate attribute further comprises a regularity of generation of communications of the plurality of communications. This allows the user to monitor and detect patterns and be able to identify compromised or forged entities from authorized user based on their frequency or consistent exchanges. This proves important for systems in communication with untrusted hardware and in return provide a solution to ensure security to user devices while allowing maximum accessibility and freedom of network communication. This leads to less burdens of the user for logins or other security requirements that discourage usage on site and platforms because trustworthiness and credible can be established based on an attribute identifying consistent behaviors or patterns or the user. The further promotes free flowing web browsing activities unhindered or unimpeded. 
However Sheller, Bull, Dolev, Chari, Bessiere and Glenn do not explicitly teach  wherein determining the regularity of generation of communications is includes calculating a standard deviation from a mean interval between temporally adjacent communications.
Wherein Iwanaga teaches wherein determining the regularity of generation of communications is includes calculating a standard deviation from a mean interval between temporally adjacent communications. (Par. (0053) “to monitor a communication abnormality at regular intervals before the communication abnormality occurs.”; when determining (to monitor) the regularity of generation of communications (communication corresponding to regular intervals)), (Par. (0117) “The average is an average value of the degrees of similarity calculated in the past for a certain period of time, and the standard deviation (σ) is a standard deviation of the degrees of similarity calculated for the same certain period of time. The average and the standard deviation are updated each time the degree of similarity is calculated in the image analysis process. When the average and the standard deviation are desired to be exactly calculated, it is necessary to store values of all the degrees of similarity calculated for a certain period of time, and thus the average and the standard deviation may be approximately calculated based on the average value, the standard deviation, and the degree of similarity which are currently stored.”; calculating a standard deviation from  a mean interval (calculating a standard deviation corresponding to average value of time) between the temporally adjacent communication (updated times)), (Par. (0164) “wireless communication devices 10 and 11, it is possible to detect a situation in which there is an obstacle that lowers the “likelihood,” or a failure may occur before a communication failure actually occur, and thus the communication failure can be prevented in advance, and the reliability of communication can be improved”; temporally adjacent communication (wireless devices 10 and 11 corresponding to calculation based on time))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Iwanaga within the teachings of Sheller, Bull, Dolev, Chari, Bessiere and Glenn to include determining the regularity of generation of communications is includes calculating a standard deviation from a mean interval between temporally adjacent communications because of the analogous concept of verification on a wireless network. Iwanaga includes a process sin which a regularity of generated communication corresponds to calculating a standard deviation from a mean interval. This is significant because it allows remote device to identify earlier on trustworthy devices on the network based on the frequency, regularity or recency of times. By calculating from a mean or average value of time remote deices can detect valid and unauthentic users that have the possibility to be high confidence level devices from untrustworthy or lower confidence level devices. This proves important in financial exchanges and before large transactions are conducted allowing the user to assess a high confidence level in a remote device based on the average time and calculation from the standard deviation. 


Regarding Dependent Claim 16 (Currently Amended), claim 16 is a system claims that recite similar limitations to dependent claims 5 and 6 and the teachings of Sheller, Bull, Dolev, Chari Bessiere, Glenn and Iwanaga address all the limitations discussed in claim 6 and are thereby rejected under the same grounds. 

Claims 7 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as “Sheller”) and Bull et al. (U.S Pub. No. 20170178093, hereinafter referred to as “Bull”), Dolev et al. (U.S Pub. No. 20150052352, hereinafter referred to as “Dolev”), Chari et al. (U.S Pub. No. 20200036515, hereinafter referred to as “Chari”) and Bessiere et al. (U.S Pub. No. 20180349371, hereinafter referred to as “Bessiere”) in further view of Moon et al. (U.S Pub. No. 20180046918, hereinafter referred to as “Moon”)

Regarding Dependent Claim 7 (Original), the combination of Sheller, Bull, Dolev and Chari do not explicitly teach the method of claim 4, wherein the at least a temporal attribute further comprises a combination of recency and the at least an aggregate attribute.
Wherein Moon teaches the method of claim 4, wherein the at least a temporal attribute further comprises a combination of recency and the at least an aggregate attribute. (Par. (0035) “The batch number may also be associated with a timestamp. The timestamp may represent a start time of the batch job or a stop time of the batch job. In some implementations, both a start and a stop time may be associated with the batch number.”; temporal attribute (timestamp)), (Par. (0006) “a particular aggregate feature record may be based on a timestamp associated with the particular aggregate feature record and a last-update timestamp. The method may also include providing the responsive aggregate feature records as input to a neural network.”; temporal attribute (timestamp)), (Par. (0037) “In an online process, an aggregate feature record with a most recent time stamp is the existing aggregate feature record. If no existing aggregate feature record exists in the output store, the system generates a new record during the update, as explained below.”; combination of recency (recent time stamp) and the at least an aggregate attribute (aggregate feature)), (Par. (0038) “the aggregate feature records identified, applying a decay to the previous metrics (340). For example, when the system identifies an aggregate feature record for a particular group, the system may combine the input record into the aggregate feature record,”; aggregate feature corresponding to a combination of records))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Moon within the teachings of Sheller, Bull, Dolev, Chari and Bessiere to include temporal attribute with a combination of recency and the at least an aggregate attribute because of the analogous concept of temporal attributes or time corresponding to the verification of data of multiple remote devices in communication. Moon includes a process in which the temporal attribute comprises of a combination of recency and an aggregated attribute. This is important because by implementing those two components in relation to time period or duration the user is securely protected from harm in their web browsing experience from false advertisements, phishing attacks, identity theft and hacking because the verification process with time includes a combination of both a recent time and a group of attributes. This makes it difficult and discourages unauthorized entities from attempting to impersonate or forge access in logins or security requirements of websites and platforms because only the accurate timestamp with a recency and aggregated attribute can be trusted and credible. This proves importance in untrusted hardware in communication with permit trust based systems and promotes a solution for users on remote devices to have the freedom of network communication to reach its true potential and at the same time securely protecting their confidential data and privacy. 
	
Regarding Dependent Claim 17 (Original), claim 17 is a system claim that recite similar limitations to dependent claim 7 and the teachings of Sheller, Bull, Dolev, Chari, Bessiere, and Moon address all the limitations discussed in claim 7 and are thereby rejected under the same grounds. 


Claims 10 and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as “Sheller”) and Bull et al. (U.S Pub. No. 20170178093, hereinafter referred to as “Bull”), Dolev et al. (U.S Pub. No. 20150052352, hereinafter referred to as “Dolev”) and Chari et al. (U.S Pub. No. 20200036515, hereinafter referred to as “Chari”) in further view of Vickery et al. (U.S Pub. No. 20190109871, hereinafter referred to as “Vickery”)

Regarding Dependent Claim 10 (Original), the combination of Sheller, Bull, Dolev and Chari do not explicitly teach the method of claim 1, wherein: the at least a communication includes at least a second confidence level; and determining the first confidence level further comprises determining the first confidence level as a function of the at least a second confidence level.
Wherein Vickery teaches the method of claim 1, wherein:  the at least a communication includes at least a second confidence level; and (Par. (0016) “The method may further include receiving, for a domain, trust scores provided by a first set of users of the plurality of users, where a trust score provided by a user of the first set of users is indicative of a level of trust in the domain for the user. The method may further include computing a trust score for each user of a second set of users of the plurality of users and calculating an overall trust score”; second confidence level ( plurality of trust scores, first and second set),
determining the first confidence level further comprises determining the first confidence level as a function of the at least a second confidence level. (Par. (0059) “a first trust score for the domain may be 2, a second trust score for the domain may be 4, and a third trust score for the domain may be 3. In such an example, the ordered list may be the first trust score, the third trust score, and the second trust score.”; determining the first confidence score ( a first trust score may be)), ((Par. (0090) “First cluster 1310 also includes three users [..] Accordingly, to keep the proportion of specified trust scores, a first unspecified trust score may be replaced with a 2”; assigning first confidence level (first trust score) with second confidence level (second trust score), (Par. (Par. (0095) “create and store information in SNS data store 1530 about the user, often referred to as a user profile. The user profile may include the user's identification information,”; as a function (user with identification information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Vickery within the teachings of Sheller, Bull, Dolev and Chari to include a communication with a second confidence and determining a first confidence level as a function of a second confidence level because of the analogous concept of confidence levels or trust scores assigned based on communications with a plurality of user devices. Vickery includes a second confidence level and determining the first confidence level as a function of a second confidence level. This is important because it allows the user to compare multiple confidence levels to identify trustworthiness of the data. By implementing a first and second confidence level the user also has the ability to identify behaviors and patterns over time based on the consistency or changes of the confidence level, this leads to identifying early in in network communications whether or not unauthorized users are attempting to forge identities, applying phishing/ hacking techniques or provide false information/advertisements as users are on various websites and platforms. By utilizing a first confidence score as a function of a second confidence score the user is provided clarity by linking the confidence levels or trust scores to the data being exchanged, this in return maintains high integrity and credibility on the permit trust based systems. 


Regarding Dependent Claim 20 (Original), claim 20 is a method claim that recite similar limitations to dependent claim 10 and the teachings of Sheller, Bull, Dolev, Chari and Vickery address all the limitations discussed in claim 10 and are thereby rejected under the same grounds. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Guo; Wei-Qiang (U.S Pub. No. 20090300744) “TRUSTED DEVICE-SPECIFIC AUTHENTICATION”. Considered this reference because it addressed verification and evaluations of remote devices based on a set of credentials

Faiman; Nathan G. (U.S Pub. No. 20120192251) “DETERMINING TRUST DATA FOR DEVICES IN A NETWORK” Considered this application because it relates to confidence or trust scores between multiple remote devices and calculating a rating based on trust data and a threshold. 

ROUNDY; Kevin (U.S Pub.  No. 20170093902) “DETECTION OF SECURITY INCIDENTS WITH LOW CONFIDENCE SECURITY EVENTS”. Considered this application because it addressed determining confidence scores based off a time period and duration as well as a comparison of a threshold much like the instant application. 




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498